DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 8, 10, 13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is only included because it depends from claim 7 and claims 18-20 are included because they depend from claim 17.  All the rest of the claims state that a point along the fiber comprises a backscatter that is the same as a native, inherent scatter.  Native, inherent scatter is not defined in the specification and the value of a theoretical native inherent property of something that is dynamic is indefinite since there is not static, specific value for this term, thus the claim scope can’t be ascertained.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9 and 11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5 of prior U.S. Patent No. 11,061,184 B2. This is a statutory double patenting rejection.  These claims are the same.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 6-8 of U.S. Patent No. 9,766,396. Although the claims at the difference between the claims amount to subject matter that would have been obvious to a person of ordinary skill in the art at the time of effective filing.  Differences in bold are discussed in the table.
Current claims
US 9766396
1. An optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation, the optical fiber comprising: a total fiber length (L) that is greater than one kilometer (1km); an effective index of neff; a numerical aperture of NA; a scatter of RP4; a total transmission loss of afiber; an in-band range greater than one nanometer (lnm); a center wavelength of the in-band range, wherein 950nm < center wavelength < 1700nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.

1. An optical fiber having a modified refractive index caused by applying a spatial pattern that creates a refractive index perturbation, the optical fiber comprising: an effective index of n.sub.eff; a numerical aperture of NA; a scatter of R.sub.p.fwdarw.r.sup.(fiber); a total transmission loss of .alpha.sub.fiber; an in-band range greater than 1 nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a center wavelength in the 950-1700 (and 1500-1625) nm range and a fiber length of greater than 1km since these encompasses standard communication wavelengths and lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication wavelengths and fiber lengths are predictable and would succeed in the fiber claimed.	

2. The optical fiber of claim 1, wherein R(fiber) is greater than Rayleigh scattering.
4. The optical fiber of claim 2, further comprising: a total backscatter greater than -99 dB/mm within the in-band range; and a transmission loss less than 2 dB/km within the in-band range.
This range covers the above Rayleigh scattering levels claimed and the claimed total scattering range claimed.

	

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try to match native scatter as needed per application.
4. The optical fiber of claim 1, wherein FOM> 2
8. The optical fiber of claim 1, the FOM being greater than 2.
5. The optical fiber of claim 4, wherein (fiber) is greater than Rayleigh scattering.
4. The optical fiber of claim 2, further comprising: a total backscatter greater than -99 dB/mm within the in-band range; and a transmission loss less than 2 dB/km within the in-band range.
This range covers the above Rayleigh scattering levels claimed and the claimed total scattering range claimed.
In the case where the claimed ranges ''overlap or lie inside ranges disclosed by the prior art'' a prima facie case of obviousness exists. ln re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	
6. The optical fiber of claim 5, further comprising: a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try to match native scatter as needed per application.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try to match native scatter as needed per application.
8. The optical fiber of claim 7, wherein FOM > 2
8. The optical fiber of claim 1, the FOM being greater than 2.
9. An optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation; an effective index of neff; a numerical aperture of NA; a scatter of RP4; a total transmission loss of afiber; an in-band range greater than one nanometer (lnm); a center wavelength of the in-band range, wherein 950nm < center wavelength < 1700nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.
1. An optical fiber having a modified refractive index caused by applying a spatial pattern that creates a refractive index perturbation, the optical fiber comprising: an effective index of n.sub.eff; a numerical aperture of NA; a scatter of R.sub.p.fwdarw.r.sup.(fiber); a total transmission loss of .alpha..sub.fiber; an in-band range greater than 1 nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a center wavelength in the 950-1700 (and 1500-1625) nm range since this encompasses standard communication wavelengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication wavelengths are predictable and would succeed in the fiber claimed.
10. The optical fiber of claim 9, further comprising: a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of 

4. The optical fiber of claim 2, further comprising: a total backscatter greater than -99 dB/mm within the in-band range; and a transmission loss less than 2 dB/km within the in-band range.
This range covers the above Rayleigh scattering levels claimed and the claimed total scattering range claimed.
In the case where the claimed ranges ''overlap or lie inside ranges disclosed by the prior art'' a prima facie case of obviousness exists. ln re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

12. The optical fiber of claim 11, further comprising a total fiber length (L) that is greater than one kilometer (1km).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.		
13. The optical fiber of claim 11, further comprising: a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try to match native scatter as needed per application.	

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.	
15. The optical fiber of claim 11, further comprising a total fiber length (L) that is greater than one kilometer (1km).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.	
16. The optical fiber of claim 9, wherein R(fiber) is greater than Rayleigh scattering
4. The optical fiber of claim 2, further comprising: a total backscatter greater than -99 dB/mm within the in-band range; and a transmission loss less than 2 dB/km within the in-band range.
This range covers the above Rayleigh scattering levels claimed and the claimed total scattering range claimed.
In the case where the claimed ranges ''overlap or lie inside ranges disclosed by the prior art'' a prima facie case of obviousness exists. ln re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
17. An optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation, a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering; an effective index of neff; a numerical aperture of NA; a scatter of RP4; a total transmission loss of afiber; an in-band range greater than one nanometer (lnm); a center wherein 950nm < center wavelength < 1700nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.	

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a center wavelength in the 950-1700 (and 1500-1625) nm range since this encompasses standard communication wavelengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication wavelengths are predictable and would succeed in the fiber claimed It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try to match native scatter as needed per application.

8. The optical fiber of claim 1, the FOM being greater than 2.
19. The optical fiber of claim 11, further comprising a total fiber length (L) that is greater than one kilometer (1km).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.	
20. The optical fiber of claim 11, further comprising a total fiber length (L) that is greater than one kilometer (1km).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard .	


Claims 1-8, 10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,061,184 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims amount to subject matter that would have been obvious to a person of ordinary skill in the art at the time of effective filing.  Differences in bold are discussed in the table.
Current claims
US 11061184
1. An optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation, the optical fiber comprising: a total fiber length (L) that is greater than one kilometer (1km); an effective index of neff; a numerical aperture of NA; a scatter of RP4; a total transmission loss of afiber; an in-band range greater than one nanometer (lnm); a center wavelength of the in-band range, wherein 950nm < center wavelength < 1700nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.

1. An optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation, the optical fiber comprising: an effective index of n.sub.eff; a numerical aperture of NA; a scatter of R.sub.p.fwdarw.r.sup.(fiber); a total transmission loss of α.sub.fiber; an in-band range greater than one nanometer (1 nm); a center wavelength (λ.sub.0) of the in-band range, wherein 950 nm<λ.sub.0<1700 nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale 

5. The optical fiber of claim 1, wherein the scatter comprises a backscatter that is greater than Rayleigh scattering.
3. The optical fiber of claim 2, further comprising: a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try to match native scatter as needed per application.
4. The optical fiber of claim 1, wherein FOM> 2
Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP  § 2131.02.  Claim 1 teaches FOM greater than 1.
5. The optical fiber of claim 4, wherein (fiber) is greater than Rayleigh scattering.
5. The optical fiber of claim 1, wherein the scatter comprises a backscatter that is greater than Rayleigh scattering.
6. The optical fiber of claim 5, further comprising: a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try to match native scatter as needed per application.
7. The optical fiber of claim 1, further comprising: a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite 

Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP  § 2131.02.  Claim 1 teaches FOM greater than 1.
10. The optical fiber of claim 9, further comprising: a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try to match native scatter as needed per application.	
12. The optical fiber of claim 11, further comprising a total fiber length (L) that is greater than one kilometer (1km).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.		
13. The optical fiber of claim 11, further comprising: a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try native scattering, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.	
15. The optical fiber of claim 11, further comprising a total fiber length (L) that is greater than one kilometer (1km).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.	
16. The optical fiber of claim 9, wherein R(fiber) is greater than Rayleigh scattering
5. The optical fiber of claim 1, wherein the scatter comprises a backscatter that is greater than Rayleigh scattering.
17. An optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation, a point along the optical fiber comprising a backscatter that is the same as a native, inherent scattering; an effective index of neff; a numerical aperture of NA; a scatter of RP4; a total transmission loss of afiber; an in-band range greater than one nanometer (lnm); a center wavelength of the in-band range, wherein 950nm < center wavelength < 1700nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.	
1. An optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation, the optical fiber comprising: an effective index of n.sub.eff; a numerical aperture of NA; a scatter of R.sub.p.fwdarw.r.sup.(fiber); a total transmission loss of α.sub.fiber; an in-band range greater than one nanometer (1 nm); a center wavelength (λ.sub.0) of the in-band range, wherein 950 nm<λ.sub.0<1700 nm; and a figure of merit (FOM) in the in-band range, FOM>1, the FOM being defined as the equation shown.



5. The optical fiber of claim 1, the FOM being greater than 2.
19. The optical fiber of claim 11, further comprising a total fiber length (L) that is greater than one kilometer (1km).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.	
20. The optical fiber of claim 11, further comprising a total fiber length (L) that is greater than one kilometer (1km).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a fiber length of greater than 1km since these encompasses standard communication lengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication fiber lengths are predictable and would succeed in the fiber claimed.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach refractive index perturbations in optical fibers for backscattering, but none teach the claimed index, aperture, scatter, transmission loss, in-band range, and figure of merit:
US 5848204
US 8625939
US 9982531

Allowable Subject Matter
Claims 1-8, 10 and 12-20 could be allowed if the double patenting and 112 rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation and having the claimed figure of merit that includes the range of effective index, numerical aperture, scatter and transmission loss,
in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883